

117 HR 60 IH: Knife Owners’ Protection Act of 2021
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 60IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Biggs introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo protect the right of law-abiding citizens to transport knives interstate, notwithstanding a patchwork of local and State prohibitions, and to repeal Federal provisions related to switchblade knives which burden citizens.1.Short titleThis Act may be cited as the Knife Owners’ Protection Act of 2021.2.Interstate transportation of knives(a)In generalNotwithstanding any provision of any law or any rule or regulation of the United States, or of a State or any political subdivision of a State, any person who is not otherwise prohibited by Federal law from possessing, transporting, shipping, or receiving a knife or knives shall be entitled to transport a knife or knives from any place where such person may lawfully possess, carry or transport such a knife or knives to any other place where such person may lawfully possess, carry or transport such a knife or knives if—(1)in the case of transportation by motor vehicle, the knife or knives are not directly accessible from the passenger compartment of such transporting vehicle, or, in the case of a motor vehicle without a compartment separate from the passenger compartment, the knife or knives shall be contained in a locked container, glove compartment, or console; or(2)in the case of transportation by other means (including any conveyance over land, on or through water, or through the air), the knife or knives are contained in a locked container.(b)Emergency knivesAny knife or tool designed for enabling escape in an emergency incorporating a blunt tipped safety blade, a guarded blade, or both, for cutting safety belts may be carried in the passenger compartment and need not be secured in a locked container, glove compartment, or console. This subsection shall not apply to the transport of any such knife or tool in the passenger cabin of aircraft whose passengers are subject to airport screening procedures of the Transportation Security Administration.(c)No arrest or detentionA person who is transporting a knife or knives in compliance with this section may not be arrested or otherwise detained for violation of any law or any rule or regulation of a State or any political subdivision of a State related to the possession, transportation, or carrying of knives, unless there is probable cause to believe that the person is not in compliance with at least one of the requirements of subsection (a).(d)Claim or defenseA person may assert this section as a claim or defense in any action or proceeding, civil or criminal. When a person asserts this section as a claim or defense in a criminal proceeding, the State or political subdivision shall bear the burden of proving, beyond a reasonable doubt, that the person was not in compliance with subsection (a).(e)Right of actionAny person who, under color of any statute, ordinance, regulation, custom, or usage, of any State or political subdivision of a State, subjects, or causes to be subjected, any person to the deprivation of the rights, privileges, or immunities set forth in this section, shall be liable to the person so deprived in an action at law, suit in equity, or other proper proceeding for redress. When a person asserts this section as a claim or defense, the court shall award the prevailing party (including any party who receives a favorable resolution through a decision by a court, settlement of a claim, withdrawal of criminal charges, or change of a statute or regulation), other than a State or any political subdivision of a State or its employees or representatives, a reasonable attorney’s fee.(f)DefinitionAs used in this section, the term transport includes staying in temporary lodging overnight, common carrier misrouting or delays, stops for food, fuel, vehicle maintenance, emergencies, medical treatment, and all other activity related to the person’s overall journey. The term shall not include any transportation of a knife or knives with the intent to commit any offense punishable by imprisonment for a term exceeding one year involving the use or threatened use of force against another, or with knowledge, or reasonable cause to believe, that such an offense is to be committed in the course of, or arising from, such journey. Within any form of temporary lodging, a knife or knives may be accessible.(g)Rule of constructionNothing in this section shall be construed in any way to limit any right to possess, carry, or transport a knife or knives under applicable State law.3.Repeal of Federal provisions related to switchblade knives(a)Repeals(1)Chapter 29 of title 15, United States Code, is repealed.(2)Subsections (g) and (i) of section 1716, title 18, United States Code, are repealed.(b)Conforming Amendments(1)The table of chapters at the beginning of title 15, United States Code, is amended by striking the item relating to chapter 29, and inserting in lieu thereof, [Chapter 29. Repealed].(2)Section 1716 of title 18, United States Code, is amended by redesignating—(A)subsection (h) as subsection (g);(B)subsection (j) as subsection (h); and(C)subsection (k) as subsection (i).(c)Effective DateThe repeals made by subsection (a)—(1)shall take effect on the date of enactment of this Act; and(2)do not apply with respect to any indictment, convictions, sentencing, appeals, civil or criminal fines or penalties obtained, forfeitures obtained, terms of imprisonment or any other enforcement actions or proceedings occurring or commenced, on or before the date of enactment of this Act.